DAUKSCH, Judge.
This is an appeal from a judgment and sentence in a sexual assault case.
As to the conviction, the judgment should note that the appellant was convicted by a jury, not that he pleaded nolo contendere.
As to the sentence, it was error to impose the vague condition of probation that he have no contact with anyone under age eighteen. Graham v. State, 658 So.2d 642 (Fla. 5th DCA 1995); Lambert v. State, 635 So.2d 1056 (Fla. 4th DCA 1994).
Conviction AFFIRMED, case REMANDED for correction of judgment and deletion of special condition of probation.
PETERSON, C.J., and ANTOON, J., concur.